Order uunanimously reversed, with costs, and motion denied. Memorandum: Approximately 17 months after the filing of a note of issue and statement of readiness, defendant moved on April 27, 1976 to compel disclosure of the names and whereabouts of certain witnesses whose identities the infant plaintiff, Cheryl Ann Schuster, had refused to divulge upon her examination before trial which was held on July 18, 1974. Special Term abused its discretion in granting defendant’s motion. It has been clearly announced that pretrial discovery may not be obtained after the filing and serving of a statement of readiness unless the party seeking the discovery moves to vacate the statement of readiness within 20 days of its filing (Uniform Calendar and Practice Rules for the Fourth Department, 22 NYCRR 1024.4; Marchitelli v Greco Sales & Serv., 52 AD2d 746; Fuoco v Boyle Bros., 40 AD2d 943). This rule may not be varied in the absence of “special, unusual or extraordinary circumstances, spelled out factually” (Price v Brody, 7 AD2d 204, 206: see, also, Finn v Crystal Beach Tr. Co., 55 AD2d 1001; Riggle v Buffalo Gen. Hosp., 52 AD2d 751, 752). No such circumstances are found here. (Appeal from order of Erie Supreme Court— discovery.) Present—Marsh, P. J., Moule, Dillon, Goldman and Witmer, JJ.